Citation Nr: 0430738	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.

REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for a back 
disorder.  The RO's decision was a merits adjudication.

The veteran was scheduled for a hearing at the RO on April 
11, 2003, before a Veterans Law Judge (VLJ) of the Board.  He 
subsequently requested to reschedule his hearing.  In May 
2003, the RO sent him and his attorney a letter requesting an 
explanation regarding the reason he could not attend his 
hearing.  The RO gave him 30 days to reply or his hearing 
request would be considered withdrawn.  He did not reply, as 
requested, or appear at his originally scheduled hearing.  So 
his travel Board hearing request was deemed withdrawn.  See 
38 C.F.R. § 20.704(c) (2003).

Because the claim for service connection for a back disorder 
previously had been denied by the Board in May 1999, the 
Board remanded the case to the RO in December 2003 so the RO 
could make the threshold preliminary determination of whether 
new and material evidence had been submitted to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 20.1105 (2004).  The Board also remanded the case to 
the RO to ensure compliance with the Veterans Claims 
Assistance Act (VCAA).  And the RO subsequently issued 
supplemental statements of the case (SSOCs) in May and July 
2004, in both instances finding that new and material 
evidence had not been received to reopen the previously 
denied claim.  The RO since has returned the case to the 
Board for further appellate consideration.

For the reasons discussed below, the Board finds that new and 
material evidence has been submitted to reopen the claim.  
But the claim must be developed further before being 
readjudicated on the merits.  So after reopening the claim, 
the Board will REMAND the case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a May 1999 decision, the Board denied the veteran's 
claim for service connection for a back disorder.  

2.  The additional evidence received since that decision is 
neither cumulative nor redundant of evidence already on file 
and is so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The May 1999 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104 (West 
2002).  

2.  The evidence received since that decision is new and 
material, and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

As already alluded to, the VCAA was signed into law on 
November 9, 2000.  The VCAA since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
and the implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

As mentioned, and as explained below, the Board is reopening 
the veteran's claim.  And since, upon reopening the claim, 
the Board is directing the RO to further develop the record 
before readjudicating the claim on the full merits, 
any further discussion of the VCAA (and, in particular, 
whether there has been compliance with it) need not occur 
until after this additional development and consideration is 
completed to the extent possible.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Arthritis is a chronic condition, per se, and therefore will 
be presumed to have been incurred in service if manifested to 
a compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  Moreover, the evidence to be 
considered is that added to the record since the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  



Analysis

As already mentioned, the Board issued a decision in May 1999 
denying service connection for a back disorder.  That 
decision is the last final denial of the claim on any basis.  

So the Board's analysis of the evidence submitted for the 
purposes of the reopening the veteran's current claim must 
include a review of all of the evidence submitted since that 
May 1999 Board decision.  

Erik R. Schmidt, a chiropractor, in a report dated in May 
2001, related the veteran's account of having been on active 
duty for about 18 months aboard ship.  His duties reportedly 
involved crawling into tiny dark bilges and cleaning them.  
The veteran indicated that, during service, he had 
experienced severe low back pain and 
shock-like sensations traveling down both legs.  The 
chiropractor's assessment was that normal degenerative 
changes of the spinal column, considered a normal consequence 
of aging, were prematurely accelerated as a result of 
cumulative micro-trauma experienced during the veteran's 
military tour of duty.  The body movements required to change 
position while in a 3' x 5' bilge are deleterious.  The 18-
month tour of duty performing this repetitive activity would 
certainly (emphasis added) have contributed to premature 
joint degeneration, as well as the symptoms that would 
accompany such degenerative changes.  

The chiropractor's statement is the first medical evidence in 
the claims file firmly linking the veteran's current back 
disorder to an experience of military service.  Such 
evidence, while not per se establishing a direct relationship 
between the veteran's currently diagnosed back disorder and 
some incident or incidents of service, does, at a minimum, 
provide a "more complete picture" of the circumstances 
surrounding the onset of the back disorder.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Board 
finds that this additional evidence is new and material and 
the veteran's claim of service connection for a back disorder 
is reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a back disorder; to this 
extent, and this extent only, the appeal concerning this 
claim is granted subject to the further development in the 
remand below.


REMAND

The veteran contends, in essence, that he developed a back 
disability as a result of repeated injuries sustained while 
crawling around the very confined space of bilges aboard 
ship.  He maintains that recurrent back pain and lower 
extremity symptoms have persisted throughout the years since 
service.  

Service medical records indicate the veteran was admitted to 
a hospital in November 1953, complaining of joint pains.  The 
joints involved were the ankles, knee, right wrist and 
shoulders and cervical spine region.  He made no reference to 
pain involving his back or lumbar spine region.  An objective 
physical examination and laboratory testing was performed.  
The initial diagnosis had been arthritis of multiple joints.  
But the diagnosis was changed, by reason of error, 
to rheumatic fever with heart involvement.  

Service connection was granted for rheumatic heart disease, 
and the veteran later sought service connection for a back 
condition as secondary to this service-connected disability.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  A January 1964 opinion, from a VA physician who had 
examined the record, addressed this contended secondary 
relationship.  The examiner concluded that the veteran's low 
back pain could not justifiably be related to rheumatic fever 
with heart involvement.



Post-service medical evidence prior to 1990 does not confirm 
the presence of an organic disorder of the back or lumbar 
spine region.  A report was received from Nallin Chiropractic 
showing the veteran was seen at that practice in March 1990.  
Lumbosacral spine x-rays showed loss of lordotic curve and 
degenerative changes at the L5-S1 disc space.  The diagnosis 
was lumbosacral sprain and/or sprain/sciatica.

A statement, dated in July 1998 and signed by A. Korenyi-
Both, M.D., and E. Schmidt, D.C., recounts the veteran's 
history of back pain starting in service.  Clinical 
evaluation and diagnostic imaging were performed.  The 
current diagnoses were spondylosis with myeopathy; lumbalgia, 
pain in the extremities, segmental dysfunction/sublux (L3-
L4), and sciatic sacroiliac.  The examiners observed that, 
although it was likely the duties performed by the veteran on 
active duty were in large part contributory to accelerated 
spinal degeneration, no direct correlation could be inferred 
due to lack of previous medical records.  

The additional medical evidence added to the record since the 
May 1999 Board decision consists of a May 2001 statement from 
Chiropractor Schmidt, which like his earlier July 1998 
statement, links current low back and lumbar spine disorders 
to the veteran's alleged experiences during service.  
However, in the May 2001 statement, the chiropractor no 
longer believed it merely "likely" the claimant's current 
back disorder was attributable to service; rather, he now 
believed the veteran's alleged shipboard experiences 
"certainly" contributed to degenerative changes of the 
lumbosacral spine.  As well, the May 2001 opinion provides a 
firmer basis than the July 1998 opinion for linking current 
degenerative changes of the lumbosacral spine to the 
veteran's alleged shipboard experiences.  This is because the 
May 2001 opinion, by contrast with the July 1998 opinion, 
provides at least a minimal rationale linking a current back 
disorder to alleged shipboard experiences, explaining that 
repeated minitrauma to the back set the stage for later 
demonstrated organic back pathology.  



In any event, both of the chiropractor's opinions are 
predicated entirely on the veteran's self-reported history, 
since neither opinion was made with the benefit of an 
objective review of the evidence in his claims file.  So on 
the current record, the Board simply cannot determine with 
any certainty the etiology of the veteran's back disorder - 
and, in particular, whether it is a residual of the events in 
service aboard ship as he alleges.  In making these 
determinations, VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that 
either the veteran's low back disorder 
had its onset in service, that arthritis 
of the lumbosacral spine was present 
within the first post-service year, or 
that current low back/lumbar spine 
disorders are otherwise attributable to 
service?  Please note the legal standard 
of proof in formulating a response.  If 
the examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate SSOC and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



